Citation Nr: 0717991	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
death pension benefits, in the calculated amount of $275.  

(The issues of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 and 
whether the reduction and termination of death pension due to 
excessive income was proper will be addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946, from February 1949 to July 1950, and from April 1951 to 
November 1961.  The appellant is the veteran's surviving 
spouse.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a May 1991 decision of the 
Committee on Waivers and Compromises (Committee) of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee granted a partial waiver 
of $275 of a $550 overpayment.

In a July 2002 decision, the Board denied entitlement to a 
waiver of indebtedness in the calculated amount of $275.00.  
That decision was subsequently vacated by the United States 
Court of Appeals for Veterans Claims (Court) in October 2003.  

Thereafter, in a December 2004 decision, the Board again 
denied entitlement to a waiver of indebtedness.  The 
appellant appealed the decision to the Court.  The Court 
vacated the 2004 Board decision in September 2006 and 
remanded the case to the Board for further appellate review.   


FINDINGS OF FACT

1.  The record demonstrates that an overpayment of VA death 
pension benefits was created due to a change in the 
appellant's income resulting in an indebtedness of $550.

2.  In May 1991, a waiver of $275 of the original 
indebtedness was granted resulting in a remaining 
indebtedness of $275.  

3.  Subsequent award actions in September 1995 and September 
1996 increased the appellant's total indebtedness to $5688.  

4.  Prior to final action on this appeal, the VA Debt 
Management Center (DMC) took action in December 2001 to write 
off the $5688 debt as uncollectible leaving the appellant 
with no indebtedness to VA.  


CONCLUSION OF LAW

As no justiciable case or controversy remains before the 
Board, the claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits, in the calculated amount 
of $275 is dismissed.  38 U.S.C.A. §§ 7104, 7105(b)(5) (West 
2002); 38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1987, the RO granted the appellant's claim for 
entitlement to VA death pension benefits effective from 
December 1986.  

In April 1990, the appellant informed the RO that the she had 
started to receive Social Security Administration benefits as 
she had turned 60 years old.  As a result of her change in 
income, her death pension benefit award was terminated 
resulting in an overpayment of VA death pension benefits in 
the amount of $550.  

The appellant timely applied for a waiver of the overpayment.  
In the May 1991 decision on appeal, the Committee granted a 
50 percent waiver for the overpayment, thus decreasing the 
overpayment from $550 to $275.  

Information received from VA's Debt Management Center (DMC) 
shows that the RO processed an award action in September 1995 
that increased the appellant's indebtedness by $4914 
resulting in a total indebtedness of $5189.  Additionally, 
the RO processed an award action in September 1996 that 
increased her indebtedness by $499 resulting in a total 
indebtedness of $5688.  

The DMC reported that referral of the debt to the Department 
of the Treasury for collection was declined and that action 
was taken in December 2001 to write off the debt as 
uncollectible.  A March 2006 e-mail message from the DMC 
indicates that the appellant's indebtedness to VA in the 
amount of $5688 had been written off leaving her with no debt 
to VA.  

Under 38 U.S.C.A. § 7105(b)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  As shown above, the 
evidence shows that the appellant's indebtedness has been 
written off.  As she is no longer indebted to VA, the 
overpayment has been resolved.  Therefore, there is no 
further matter for the Board to review with regard to this 
question.  38 U.S.C.A. § 7104.  Accordingly, the matter is 
dismissed.




ORDER

The appeal for entitlement to waiver of recovery of the 
overpayment of pension benefits, in the calculated amount of 
$275, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


